Citation Nr: 9910499	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
and arm disorder.

2.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision in 
which the RO denied service connection for a right shoulder 
and arm disorder and denied service connection for a right 
foot disorder.  The veteran appealed and was afforded a 
hearing at the RO before the undersigned Board member in 
September 1997.  The case was remanded by the Board in 
February 1998 for evidentiary development.  The case has now 
been returned to the Board for further appellate 
consideration.


REMAND

The text of the February 1998 Board remand is incorporated 
herein by reference for purposes of factual background.

At the time of the February 1998 Board remand, it was noted 
that the veteran's service medical records contained recorded 
clinical data referencing pre-service foot symptoms and a 
right shoulder injury.  The case was remanded, in part, to 
obtain pre-service clinical records to document pre-service 
pathology and, if present, a medical opinion regarding an 
increase in severity during service of any pre-service 
disorders of the right arm, right shoulder or right foot, 
pursuant to Crowe v. Brown, 7 Vet. App. 238 (1995).

The veteran had also testified at his September 1997 Board 
hearing that he had been treated by several private 
physicians after his discharge from service.  These records 
were not in the claims folder and the RO was requested, on 
remand, to obtain the referenced private medical records, to 
include records of a 1991 right shoulder arthroscopy, and 
associate them with the claims folder.

Pursuant to the Board remand, the veteran submitted lay 
statements from nine individuals in support of his claims.  
In general, these statements indicate that the veteran 
experienced problems with his right upper extremity and lower 
extremities after his discharge from service.

Private treatment records received from Frankford Hospital 
reflect that the veteran was treated for a right calcaneal 
heel spur in January 1989.

Private treatment records were received from Walid Azzo, 
M.D., dated up through March 1998.  In October 1995, a 
PNCV/EMG laboratory report noted a history of motor vehicle 
accidents in June 1994 and September 1994, with residual 
right foot and right ankle symptoms.  The diagnostic 
impression was mild sensorimotor polyneuropathy, most likely 
due to the veteran's history of borderline diabetes.  In 
March 1997, the veteran had an MRI of the right knee.  He was 
noted to have a clinical history of right knee injury in 
1994.  The MRI was reported to show a medial meniscus 
posterior horn tear of the inferior articular surface, and 
post-traumatic changes involving the patella.  Thereafter, in 
April 1997, the veteran underwent a right knee arthroscopy.  
In February 1998, an x-ray of the right ankle showed a 1 cm. 
x .5 cm. exuberant tendon insertion spur of dorsal os calcis 
and mild to moderate plantar spur of os calcis.  On February 
6, 1998, the veteran underwent surgery consisting of excision 
of a Haglund deformity and debridement of a retrocalcaneal 
bursa of the right ankle.

In a March 1998 letter, the RO requested that the veteran 
provide the name of the facility wherein he underwent an 
arthrogram and right shoulder surgery in 1991, and to provide 
the names of any health care providers from whom he had 
received treatment since May 1996.  In a response received at 
the RO on March 23, 1998, the veteran provided the names of 
several doctors, and stated that he was having difficulty 
obtaining treatment records from several of them.  The RO 
subsequently requested the veteran's medical records from 
Phillip Branson, M.D., E.K. Whitley, M.D., Quail Valley 
Medical Center, and William Prudich, M.D., in March 1998.  No 
response to these requests was received and no medical 
records from these physicians have been obtained or placed in 
the claims folder.

The Board notes that the veteran did not respond to the first 
question posed in the March 1998 letter regarding the name of 
the facility where the 1991 right shoulder surgery took 
place.  Considering that the case must be remanded for other 
reasons, the RO should again ask the veteran to provide 
information about the location of the 1991 right shoulder 
surgery.

Thereafter, the veteran was allegedly scheduled for a VA 
examination in August 1998.  A computer generated report in 
the claims folder indicates that the veteran failed to appear 
for this examination.  In a September 1998 SSOC, the RO 
indicated that the veteran had failed to appear for his VA 
examination at the Beckley, West Virginia VA Medical Center 
(VAMC) on August 28, 1998.  However, a copy of the letter 
from the VA medical facility notifying the veteran of the 
date, time and place to report for the examination is not in 
the claims folder.  Without a copy of this letter in the 
claims folder, it cannot be said that the veteran failed to 
report for the VA examination, after being duly notified.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him again to identify the medical 
facility where he underwent an arthrogram 
and surgery on his right shoulder in 
1991.  Based on his response, the RO 
should obtain a complete copy of the 
veteran's treatment records referable to 
his right upper extremity from the 
identified source, and place them in the 
claims folder.  The RO should advise the 
veteran that a response is vital to 
ensure a full consideration of his claim 
on appeal.

2.  The RO should obtain a copy of the 
letter from the VA medical facility to 
the veteran advising him of the date, 
time and place of the VA examination in 
August 1998.  If a copy of the letter is 
obtained, the RO should adjudicate the 
veteran's claim under 38 C.F.R. § 3.655 
(b) and provide the veteran and his 
representative with an SSOC explaining 
that determination.

3.  If no letter is produced as set forth 
in numbered paragraph 2 above, the RO 
should schedule the veteran for a VA 
examination with an orthopedic 
specialist.  Before the veteran is seen 
for further VA orthopedic examination, 
the RO must place a copy of the letter 
from the VA medical facility to the 
veteran advising him of the date, time 
and location of the examination in the 
claims folder, so that it may be 
established that the veteran received 
adequate notice of the examination.

4.  If the veteran appears for the VA 
orthopedic examination, the VA orthopedic 
specialist must review the entire claims 
folder, including a copy of this REMAND, 
prior to the examination.  The purpose of 
the examination is to identify all 
pathology in the right shoulder and arm 
and right foot.  All findings should be 
reported in detail.

With regard to the veteran's right 
shoulder and arm, if current right 
shoulder and arm pathology is found to 
exist, the examiner should express an 
opinion as to whether such pathology 
clearly and unmistakably pre-existed 
service.  If the examiner finds that the 
right shoulder and arm pathology 
currently demonstrated did clearly and 
unmistakably pre-exist the veteran's 
military service, he/she should express 
an opinion as to whether the right 
shoulder and arm pathology increased in 
severity during service.  If the examiner 
determines that any current right 
shoulder and arm pathology did not 
clearly and unmistakably preexist 
service, he/she should express an opinion 
as to whether such pathology developed 
during service or is otherwise related to 
service.

With regard to the veteran's right foot, 
the examiner should provide a diagnosis 
for any current right foot pathology.  If 
current right foot pathology is found to 
exist, the examiner should express an 
opinion as to whether such pathology 
clearly and unmistakably pre-existed 
service.  If the examiner finds that the 
right foot pathology currently 
demonstrated did clearly and unmistakably 
pre-exist the veteran's military service, 
he/she should express an opinion as to 
whether the right foot pathology 
increased in severity during service.  If 
the examiner determines that any current 
right foot pathology did not clearly and 
unmistakably preexist service, he/she 
should express an opinion as to whether 
such pathology developed during service 
or is otherwise related to service.

5.  If the veteran reports for the above 
noted examination, the RO should 
adjudicate the veteran's claim on the 
basis of the evidence, including the 
examination report.  If the veteran does 
not report for the scheduled examination 
and does not provide an adequate reason 
for his failure to report, the RO should 
adjudicate the veteran's claim under 
38 C.F.R. § 3.655 (b) (1998), on the 
basis of the evidence of record.

If the determinations remain adverse to the veteran, both the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to ensure due process of law and to comply with a 
precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


